Citation Nr: 1500828	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected recurrent paroxysmal atrial fibrillation, status post ablation.

2.  Entitlement to an initial compensable disability rating for service-connected plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to December 2009. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The Veteran testified before the undersigned Veterans Law Judge at an August 2012 video conference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that his right foot disability results in a lot of pain in the morning.  At that time he worked as an insurance agent, which required him to be on his feet and resulted in increased pain in his right foot.  The Veteran's plantar fasciitis of the right foot was last evaluated in January 2010.  A VA examination to determine the current severity of the Veteran's plantar fasciitis of the right foot is necessary to adequately evaluate his increased rating claim.

With respect to the Veteran's increased disability rating for recurrent paroxysmal atrial fibrillation, status post ablation, the Veteran indicated that he has symptoms of fluttering sensation in his heart once a month and he experiences chest discomfort.  See January 2010 VA examination and August 2012 Board hearing.  The evidence shows at the January 2010 VA examination that his heart disability did not result in any functional impairment.  However, the Veteran testified at the August 2012 Board hearing that his symptoms affect his personal activities and social interactions with his wife.  He indicated at the August 2012 Board hearing that he would prefer not to have an examination for his heart disorder as he thought it might affect his ability to obtain health insurance through his employer.  The evidence shows that the Veteran no longer works for this company.  See April 2014 VA examination.  As the evidence indicates that the Veteran's symptoms of recurrent paroxysmal atrial fibrillation, status post ablation has changed since his last VA examination in January 2010 and the last VA examination that evaluated his heart disorder occurred five years ago, the Veteran should be provided with another examination to determine the current severity of his service-connected heart disability.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and/or private treatment records with respect to his paroxysmal atrial fibrillation and plantar fasciitis of the right foot. After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for VA examination by an appropriate specialist to determine the current severity of his service-connected plantar fasciitis of the right foot.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examiner concludes that it is not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for such determination.  

3. After completing action paragraph 1 and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected recurrent paroxysmal atrial fibrillation, status post ablation.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected recurrent paroxysmal atrial fibrillation, status post ablation.  The examiner is asked to discuss the number of episodes of paroxysmal atrial fibrillation experienced by the Veteran per year documented by ECG or Holter monitor.  

If any additional heart symptomatology is found on examination, the examiner should specifically indicate whether such is part and parcel, or the result of, his service-connected paroxysmal atrial fibrillation.  An explanation should be provided for any opinion offered.

4. Upon completion of the foregoing, readjudicate the Veteran's increased rating claims for recurrent paroxysmal atrial fibrillation, status post ablation and plantar fasciitis of the right foot, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




